MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Feb 29 2016, 9:02 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul J. Podlejski                                        Gregory F. Zoeller
Anderson, Indiana                                        Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Marven Lemock,                                           February 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A02-1507-CR-1048
        v.                                               Appeal from the Madison Circuit
                                                         Court 1
State of Indiana,                                        The Honorable Angela Warner-
Appellee-Plaintiff                                       Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1303-FD-648



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016   Page 1 of 9
                                          Case Summary
[1]   Marven Lemock (“Lemock”) appeals the revocation of his probation after the

      trial court found by a preponderance of the evidence that Lemock had violated

      his probation by committing new criminal offenses. We affirm.



                                                    Issues
[2]   Lemock presents two issues for our review:

              I.       Whether there was substantial evidence of probative value
                       to support the revocation of his probation; and


              II.      Whether he was denied due process during the revocation
                       proceedings.


                            Facts and Procedural History
[3]   On January 8, 2014, Lemock pleaded guilty to Domestic Battery and Criminal

      Confinement, as Class D felonies. The trial court sentenced Lemock to thirty-

      six months in the Indiana Department of Correction (“DOC”) on each charge,

      with the sentences to be served concurrently on in-home detention. On

      November 7, 2014, the court modified his sentence so that the remaining

      balance would be served on probation. As a standard condition of probation,

      Lemock was required to “obey all municipal, state, and federal laws and behave

      well in society[.]” (Tr. 110.) Lemock’s probation was set to expire on March 9,

      2016.



      Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016   Page 2 of 9
[4]   Following physical altercations with his ex-fiancée, J.M., that occurred between

      June 3 and 7, 2015, Lemock was arrested and charged with committing two

      counts of Domestic Battery, as Level 6 felonies, Criminal Confinement, as a

      Level 6 felony, and Domestic Battery, as a Class A misdemeanor. On June 12,

      2015, the probation department filed a notice of probation violation, in which it

      alleged that Lemock had violated the conditions of his probation by committing

      new criminal offenses, and by failing to successfully complete a court-ordered

      Batterer’s Intervention Program.


[5]   The court held an evidentiary hearing on July 6, 2015, at the conclusion of

      which the court found by a preponderance of the evidence that Lemock had

      violated the conditions of probation and ordered the balance of his sentence

      served in the DOC. Lemock now appeals.



                                 Discussion and Decision
                                       Substantial Evidence
[6]   Lemock first argues there was insufficient evidence to support revocation of his

      probation. “Probation is a matter of grace left to trial court discretion, not a

      right to which a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d

      184, 188 (Ind. 2007). A probation hearing is civil in nature. Murdock v. State, 10

      N.E.3d 1265, 1267 (Ind. 2014). The State must prove an alleged probation

      violation by a preponderance of the evidence. Id. When reviewing the

      sufficiency of the evidence, we consider only the evidence most favorable to the

      judgment, without regard to weight or credibility. Id. We will affirm a
      Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016   Page 3 of 9
      probation revocation if there is substantial evidence of probative value to

      support the court’s conclusion that a probationer has violated any condition of

      probation. Id. (quotation marks and citation omitted).


[7]   The trial court found by a preponderance of the evidence that Lemock violated

      the conditions of his probation by committing new criminal offenses of battery,

      criminal confinement, and invasion of privacy. A person who knowingly or

      intentionally touches another person in a rude, insolent, or angry manner,

      commits battery. I.C. § 35-42-2-1. A person who knowingly or intentionally

      confines another person without the other person’s consent commits criminal

      confinement. I.C. § 35-42-3-3. A person who knowingly or intentionally

      violates certain protective or no-contact orders commits invasion of privacy.

      See I.C. § 35-46-1-15.1.


[8]   At the revocation hearing, J.M. testified that during an argument at J.M.’s

      house on June 3, 2015, Lemock pushed her, pinned her against the couch,

      pulled her hair, nipped at her face with his teeth, placed his hand around her

      throat, and choked her. J.M.’s friend Fatimah Dean (“Dean”), who was

      present during part of the argument, testified that she witnessed Lemock

      “[throw J.M.] over the couch” and “digging in [J.M.’s] face.” (Tr. 99.) The

      State introduced into evidence a photograph taken on June 3, 2015 showing

      bite marks on J.M.’s eyelid.


[9]   Lemock stayed overnight after the fight, and the next day J.M. took Lemock to

      his probation appointment. J.M. testified that she and Lemock had a long


      Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016   Page 4 of 9
       discussion, after which she “dropped the restraining order.” (Tr. 75.) Lemock

       also testified that he discussed with J.M. that day his reluctance to have contact

       with her because of the order, and admitted that he had been in communication

       with J.M. while there was a protective order in place.


[10]   J.M. testified that in the early morning hours of June 7, 2015, she and Lemock

       got into an argument while she was driving them home from a bar. After they

       stopped at Taco Bell, Lemock threw tacos at J.M., pulled her hair, held her

       down and bit her face several times, and physically forced her into the

       passenger seat.1 Dean, who was on a cell phone call with J.M. during part of

       the argument, heard the phone drop and overheard “scuffling” and J.M.’s

       screams. (Tr. 104.) Dean then went to J.M.’s house, where she observed

       swelling on J.M.’s face and bruises on J.M.’s arms. The State introduced into

       evidence a photograph taken on June 7, 2015 showing redness and swelling on

       J.M.’s face.


[11]   It is well-settled that a criminal conviction can be sustained on only the

       uncorroborated testimony of a single witness, even when that witness is the

       victim. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). As J.M.’s testimony

       alone would have been sufficient to sustain a conviction, her testimony plainly

       satisfies the lower burden of proof necessary to support revocation of Lemock’s

       probation. Furthermore, the State presented corroborating evidence in the form



       1
        J.M. testified that Lemock “grab[bed] my thigh and somersault[ed] me over to the passenger side of my
       vehicle.” (Tr. 83.) She further described the act as “he forcefully rolled me and pushed me over.” (Tr. 84.)

       Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016           Page 5 of 9
       of Dean’s testimony and photographs of J.M.’s injuries. There was substantial

       evidence of probative value presented from which the trial court could find by a

       preponderance of the evidence that Lemock violated the conditions of his

       probation by committing new criminal offenses during his probationary period.


                                               Due Process
[12]   Lemock next argues that he was denied due process during the probation

       revocation proceedings. Probation revocation implicates a defendant’s liberty

       interest, and thus he is entitled to some procedural due process. Cox v. State,

       850 N.E.2d 485, 488 (Ind. Ct. App. 2006). In the context of probation

       revocation,

               [t]he minimum requirements of due process include: (a) written
               notice of the claimed violations of probation; (b) disclosure to the
               probationer of evidence against him; (c) opportunity to be heard
               in person and to present witnesses and documentary evidence;
               (d) the right to confront and cross-examine adverse witnesses
               (unless the hearing officer specifically finds good cause for not
               allowing confrontation); (e) a neutral and detached hearing body;
               and (f) a written statement by the factfinder as to the evidence
               relied on and reasons for revoking probation.


               Probation revocation is a two-step process. First, the court must
               make a factual determination that a violation of a condition of
               probation actually has occurred. If a violation is proven, then the
               trial court must determine if the violation warrants revocation of
               the probation. Indiana has codified the due process requirements
               at Indiana Code § 35-38-2-3 by requiring that an evidentiary
               hearing be held on the revocation and providing for
               confrontation and cross-examination of witnesses and
               representation by counsel.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016   Page 6 of 9
       Id. (citations omitted).


[13]   Lemock first contends that he was not afforded due process because the notice

       of probation violation alleged that he violated his probation by committing

       domestic battery and criminal confinement, but made no mention of invasion

       of privacy. The trial court found by a preponderance of the evidence that

       Lemock violated the terms of his probation by committing new criminal

       offenses, specifically battery, criminal confinement, and “[b]y his own

       admission,” invasion of privacy. (Tr. 139.)


[14]   “Evidence of a single probation violation is sufficient to sustain the revocation

       of probation.” Smith v. State, 727 N.E.2d 763, 766 (Ind. Ct. App. 2000). The

       trial court found that Lemock committed both criminal offenses of which he

       received notice. Evidence of either one of these offenses would have been

       sufficient to sustain revocation of his probation. Lemock thus cannot show

       prejudice arising from the court’s finding that he admitted to a third offense.

       See Hubbard v. State, 683 N.E.2d 618, 622 (Ind. Ct. App. 1997) (holding that

       where the trial court found defendant had violated several conditions of

       probation of which he received notice, it was harmless error to find defendant

       in violation of a condition of which he did not receive notice).


[15]   Lemock next asserts that he was denied due process because the trial court

       failed to provide him with a written statement as to the evidence relied upon

       and the reasons probation revocation was appropriate. Here, the reasons for

       revoking probation were set out in the court’s written order, stating:


       Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016   Page 7 of 9
                  1. Defendant failed to behave well in society, to wit: on 6/8/15,
                     Defendant committed a new criminal offense of Criminal
                     Confinement, Battery, and Invasion of Privacy. (4a)


       (App. 10.) Furthermore, the transcript of the hearing is part of the record,

       which, although not the preferred method of fulfilling the writing requirement,

       provides the evidence upon which the court relied. See Hubbard, 683 N.E.2d at

       621 (holding that the writing requirement was satisfied where the order of

       revocation provided the reasons for, and the hearing transcript provided the

       evidence underlying, the court’s order revoking defendant’s probation).


[16]   Finally, Lemock argues that he was “not afforded the two-step process as

       prescribed by the Courts, as there was never any portion of the hearing devoted

       to a proper sanction on the alleged violation.” (Appellant’s Br. 9.) We

       disagree. The trial court held a full evidentiary hearing, during which Lemock

       testified at length regarding his version of the events on June 3 and June 7,

       2015. After finding that Lemock violated the conditions of his probation, the

       court determined based on the evidence presented that an appropriate sanction

       was to order the balance of his sentence executed. See I.C. § 35-38-2-3(h)(3).2




       2
           Ind. Code section 35-38-2-3(h) provides:

       (h) If the court finds that the person has violated a condition at any time before termination of the period, and
       the petition to revoke is filed within the probationary period, the court may impose one (1) or more of the
       following sanctions:
       (1) Continue the person on probation, with or without modifying or enlarging the conditions.
       (2) Extend the person’s probationary period for not more than one (1) year beyond the original probationary
       period.
       (3) Order execution of all or part of the sentence that was suspended at the time of initial sentencing.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016              Page 8 of 9
       The court was not required to hold a separate evidentiary hearing on Lemock’s

       statutorily-authorized sanction.



                                               Conclusion
[17]   There was substantial evidence of probative value to support revocation of

       Lemock’s probation. Lemock was not deprived of due process.


[18]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1507-CR-1048 | February 29, 2016   Page 9 of 9